O’Malley, J. (dissenting).
I dissent upon the ground that the Governor is vested with the power of primary and final audit with respect to necessity and reasonableness, there being reserved to the fiscal officer merely a limited power of audit.
The judgment, therefore, should be reversed, in so far as it fails to award plaintiff the principal sum sued for and otherwise affirmed.
McAvoy, J., taking no part.
Judgment reversed, with costs; and judgment directed in favor of the defendant dismissing the complaint on the merits, with costs.